UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                                                      Criminal Action No. 22-cr-226 (RDM)
        v.

 AHMAAD UNIQUE MATTOCKS,

                Defendant.


                         MEMORANDUM OPINION AND ORDER

       On October 26, 2022, the Pretrial Services Agency (“PSA”) filed the Pretrial Violation

Report currently before the Court. Dkt. 22. The Court held a pretrial detention hearing on

October 31, 2022. After considering the parties’ arguments and evidence, the Court determines

that an order of revocation and detention is necessary under 18 U.S.C. § 3148(b) and § 3142.

                                       I. BACKGROUND

       The government alleges that on May 29, 2022, Ahmaad Unique Mattocks, “knowing

[that] he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, in the Superior Court for the District of Columbia . . . did unlawfully and

knowingly receive and possess a firearm,” a .380 caliber semi-automatic firearm and .380 caliber

ammunition, in interstate commerce, in violation of 18 U.S.C. § 922(g)(1). Dkt. 1 at 1. On the

Government’s oral motion, Mattocks was placed in the High Intensity Supervision Program on

home incarceration at his initial appearance. Min. Entry (06/24/2022). Then, on July 24, 2022,

on Mattocks’ motion, the Court modified Mattocks’ conditions of release, permitting him “to

leave him home for the purpose of obtaining employment and working, subject to prior

notification and approval from Pretrial Services.” Min. Order (07/24/2022) (emphasis added).
On August 3, 2022, PSA filed a Pretrial Violation Report, noting that Mattocks was rearrested

for driving without a license, but no further action was recommended. Dkt. 11. On October 23,

2022, Mattocks moved further to modify his conditions of release, asking that he “be stepped

down to either [personal recognizance] or GPS monitoring without home confinement.” Dkt. 19

at 2.

        On October 26, 2022, PSA filed another Pretrial Violation Report. Dkt. 22. This time,

PSA represented that, according to GPS monitoring, Mattocks left his home on five separate

occasions without prior authorization: (1) on October 20, 2022, Mattocks was gone between 6:40

a.m. and 7:33 a.m.; (2) on October 21, 2022, he left between 10:57 p.m. and 11:05 p.m.; (3) on

October 22, 2022, he left at 12:50 p.m. and returned at 1:09 p.m.; (3) he left again on October 21,

this time from 8:14 p.m. to 9:38 p.m.; and (5) on October 24, 2022, he was gone from 6:05 a.m.

to 8:02 a.m. Id. at 3. Mattocks “indicated his water was turned off; therefore, he had to leave his

residence to take care of his grooming needs.” Id. Based on these violations, PSA

recommended removal from the High Intensity Supervision Program. Id. at 3.

        The Court held a pretrial detention hearing on October 31, 2022. Min. Entry

(10/31/2022). At the hearing, Shay Holman from PSA represented that Mattocks violated a sixth

time: On October 24, 2022, Mattocks left his home at 11:39 a.m. and returned at 3:05 p.m. See

Oct. 31, 2022 Hearing Tr. at 1-2. And during that time, he was around 1531 U Street, SE, near

the site of his arrest in this matter. Id. at 2. At the hearing, the Government requested that

Mattocks be stepped back and subject to pretrial detention pursuant to 18 U.S.C. § 3142(f)(1)(E).

Id. at 3. Mattocks opposed detention, arguing that the violations started when his water was

turned off and that he left his home for personal hygiene reasons. Id. at 12. Mattocks offered

that explanation for several of the violations, including the roughly hour and twenty-minute



                                                  2
violation on October 22, during which he purportedly went to the apartment of a female friend to

clean up. Id. at 18-19.

       As to the over three-hour violation on October 24, Mattocks maintained that he was

meeting with his mentor, Keith Johnson. Id. at 13-14. The Court requested that Mr. Johnson

appear at the ongoing hearing telephonically, and the parties agreed to this procedure. Id. at 17.

Mr. Johnson testified that he knows Mattocks through the Father Factor program. Id. at 20-21.

Johnson confirmed that he did in fact meet with Mattocks on October 24 around noon, but for

“maybe 20, 30 minutes.” Id. at 23-24; see also id. at 28 (“it was 30 minutes if it was more than

30 minutes it would have had to be five or 10 minutes” more). The Court then reviewed the GPS

tracking records and determined that it appeared Mattocks was “on U Street or near U Street

from about 11:52 to 2:30 or so . . . in excess of two and a half hours for a half an hour meeting.”

Id. at 41. Mattocks explained to the Court that he met with Johnson for about 30 to 40 minutes,

but he failed to offer a credible explanation for the majority of the time he was at the U Street

area. See id. at 42. And as to the October 22 violation for an hour and twenty minutes, Mattocks

explained that went to a friend’s house to shower. Id. at 42-43. At the hearing, Mattocks

withdrew his motion at Docket 19 to reduce the conditions of release. Id. at 45.

       At the conclusion of the hearing, the Court ordered Mattocks held pending trial. Id. The

Court noted that it was a close call as to whether Mattocks should have been held pending trial at

the outset of this case, given that Mattocks not only had a prior gun conviction, but apparently

“was involved in a gun battle on open streets,” id., and had a prior conviction for tampering with

a GPS device, Dkt. 23 at 5. The Court was not “terribly troubled by the short visits—short

periods of leaving his home for purposes of hygiene and grooming,” which was “understandable

under the circumstances.” Id. at 46. But what most concerned the Court was “the hour and 24



                                                 3
minutes on October 22nd,” and, even more so, “what happened on the 24th where it does appear

that Mr. Mattocks was for a substantial period of time in the same area where the prior crimes

had been committed.” Id. The Court thus concluded that “no conditions of release will assure

the safety of the community” and “order[ed] that [Mattocks] be detained pending trial.” Id. at

46-47.

         Below, the Court sets out the written findings and reasons underlying its Order. See 18

U.S.C. § 3142(i)(1) (requiring that a detention order “include written findings of fact and a

written statement of the reasons for the detention”).

                                     II. LEGAL STANDARD

         “A person who has been released under section 3142 of this title, and who has violated a

condition of his release is subject to a revocation of release, an order of detention, and a

prosecution for contempt of court.” 18 U.S.C. § 3148(a). A “judicial officer shall enter an order

of revocation and detention if, after a hearing, the judicial officer—

   (1) finds that there is—

         (A) probable cause to believe that the person has committed a Federal, State, or
             local crime while on release; or

         (B) clear and convincing evidence that the person has violated any other
             condition of release; and

   (2) finds that—

         (A) based on the factors set forth in section 3142(g) of this title, there is no
             condition or combination of conditions of release that will assure that the
             person will not flee or pose a danger to the safety of any other person or the
             community; or

         (B) the person is unlikely to abide by any condition or combination of conditions
             of release.”

Id. at § 3148(b).



                                                  4
       Under the Bail Reform Act of 1984, 18 U.S.C. § 3142 et seq., “[i]f, after a hearing

pursuant to the provisions of subsection (f) of this section, the judicial officer finds that no

condition or combination of conditions will reasonably assure the appearance of the person as

required and the safety of any other person and the community, such judicial officer shall order

the detention of the [defendant] before trial.” 1 18 U.S.C. § 3142(e)(1); see also id.

§ 3142(f)(1)(E) (“The judicial officer shall hold a hearing to determine whether any condition or

combination of conditions set forth in subsection (c) of this section will reasonably assure the

appearance of such person as required and the safety of any other person and the community—

(E) any felony that is not otherwise a crime of violence that involves a minor victim or that

involves the possession or use of a firearm . . . .”). The Government bears the burden of proving

“by clear and convincing evidence that no conditions of release can reasonably assure the safety

of the community or any person.” United States v. Salerno, 481 U.S. 739, 750 (1987). “The

default position of the law, therefore, is that a defendant should be released pending trial.”

United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). In determining whether Mattocks

should be detained, the Court must consider: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) the history and characteristics

of the defendant; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g).




1
  Because the Court concludes that “no condition or combination of conditions will reasonably
assure . . . the safety of any other person and the community,” the Court need not consider
whether Mattocks poses a flight risk under 18 U.S.C. § 3142.
                                                   5
                                          III. ANALYSIS

A.     Violation of Release Conditions

       First, pursuant to 18 U.S.C. § 3148(b)(1)(B), the Court finds that there is “clear and

convincing evidence that [Mattocks] has violated [his] condition[s] of release.” The Court finds

at least two significant violations: (1) On October 22, 2022, Mattocks left his home (for the

second time that day) from 8:14 p.m. until 9:38 p.m., Dkt. 22 at 3; and (2) on October 24, 2022,

he left his home at 11:39 a.m., went to the U Street SE area and did not return until 3:05 p.m.,

Oct. 31, 2022 Hearing Tr. at 2. Mattocks admitted to the October 24 violation, stating that he

“t[ook] full responsibility for being on U Street longer than what I was supposed to,” which

“wasn’t approved by [his] pretrial” officer. Id. at 42. Although he explained that he met with

Johnson to discuss obtaining work, the Court finds that conversation lasted only about thirty

minutes, leaving a significant period of unaccounted time. And, as to the October 22 violation,

Mattocks admitted that he was at a friend’s house for a significant period, for longer than

necessary to shower. See id. Thus, even putting aside the fact that Mattocks was not permitted

to leave his residence at all without prior authorization, he repeatedly and knowingly left his

home for periods longer than necessary to look for work or to attend to his personal hygiene

needs. Accordingly, there is no dispute that Mattocks violated his conditions of release pursuant

to 18 U.S.C. § 3148(b)(1)(B).

B.     Section 3142(g) Factors

       The Court therefore goes on to evaluate whether, “based on the factors set forth in section

3142(g) of this title, there is no condition or combination of conditions of release that will assure




                                                  6
that the person will not flee or pose a danger to the safety of any other person or the community.”

18 U.S.C. § 3148(b)(2).

        1.   Nature and circumstances of the offense

        The first § 3142(g) factor—the nature and circumstances of Mattocks’ alleged offense—

weighs in favor of detention. The government’s factual proffer indicates that Mattocks illegally

possessed a loaded semi-automatic weapon while on D.C.’s public streets. Dkt. 1 at 1.

According to the government, Mattocks was “sitting in a . . . foldable camping chair on the

sidewalk of 16th and U Street SE with about five or six adult males standing around him,” while

smoking marijuana. Oct. 31, 2022 Hearing Tr. at 4. When officers stood Mattocks up, they

found a loaded pistol in the front of his waistband, as well as an unloaded extended magazine

that was not the same caliber as the loaded firearm. Id. at 4-5.

        “This Court agrees with other courts in this district that unlawfully carrying a concealed

or loaded firearm in public poses a risk of danger to the public.” United States v. Gassaway, No.

1:21-CR-550-RCL, 2021 WL 4206616, at *3 (D.D.C. Sept. 16, 2021) (collecting cases); see also

United States v. Cole, 459 F. Supp. 3d 116, 120 (D.D.C. 2020) (“carrying a loaded firearm—

especially if the carrier has a violent history . . . has the great potential to escalate into violence”).

The seriousness of this offense is amplified by the facts that Mattocks possessed the firearm near

several other individuals in the same area where he apparently engaged in a gun battle that led to

his prior conviction for possession of a firearm without a license. See Dkt. 23 at 4; Dkt. 24-1 at

1-5; Oct. 31, 2022 Hearing Tr. at 6-8.

        2.   Weight of evidence against the defendant

        The second factor—the weight of evidence against the defendant—also weighs in favor

of detention. During the pretrial detention hearing, the government explained that there is body-



                                                    7
worn camera footage showing Mattocks with the loaded pistol sticking out of the waistband and

an extended firearm magazine in the front pocket of his jeans. Oct. 31, 2022 Hearing Tr. at 4-5.

And, because there is a forfeiture allegation, the government presumably recovered the firearms.

Dkt. 1 at 2 (Forfeiture Allegation). The weight of the evidence, accordingly, is strong.

       3.   History and characteristics of the defendant

       The third factor—the history and characteristics of the defendant—poses a somewhat

closer question. In considering Mattocks’ history and characteristics, the Court must “take into

account the available information concerning” Mattocks’ “character, physical and mental

condition, family ties, employment, financial resources, length of residence in the community,

community ties, past conduct, history relating to drug or alcohol abuse, criminal history, and

record concerning appearance at court proceedings.” 18 U.S.C. § 3142(g)(3)(A).

       In his now-withdrawn motion, Mattocks stated that, at least until the violations at issue

here, he had “been in complete compliance with his release conditions[,] completed and

graduated from Project Empowerment[,] successfully completed Career Connections and

received a certificate for Completing the Job Readiness Training Program[,] secured two jobs[,

and] is a dedicated full time father of a three year old girl.” Dkt. 19 at 2. The fact that Mattocks

was living with his mother, Oct. 31, 2022 Hearing Tr. at 12, and has some community ties, as

evidenced by his mentor/mentee relationship with Mr. Johnson, weigh in favor of pretrial

release. The Court also recognizes that Mattocks is young—only 22 years old—and that he left

his residence, in part, because the water company had turned off his water, and he needed to

shower.

       On the other hand, however, Mattocks has a history of some extremely concerning

criminal conduct. Most notably, in March 2019, he was arrested for carrying a pistol without a



                                                 8
license outside the home in violation of D.C. law. Dkt. 23 at 4. Although Mattocks pleaded

guilty to a possessory offense, in the Affidavit in Support of an Arrest Warrant in that case, the

affiant attested that Mattocks was involved in a shootout on a public street corner near an

elementary school. Dkt. 24-1 at 1-5; Dkt. 24-3 at 1. Given that this is Mattocks’ second gun

related case—and that the first apparently involved gun violence near a school with a significant

risk of injury to other persons—the Court finds that Mattocks’ overall history and characteristics

weigh in favor of detention.

       4.   Danger to the community

       Next, the Court considers “the nature and seriousness of the danger to any person or the

community that would be posed by [his] release.” § 3142(g)(4). As explained above, Mattocks

is alleged to have unlawfully possessed a concealed, loaded firearm in a public place. He

allegedly did so, moreover, in the same portion of the city where he apparently engaged in a

shootout in 2019. Such behavior evidences a clear disregard for human life and safety. See

Gassaway, 2021 WL 4206616, at *5.

       Notably, the Court gave Mattocks the opportunity to demonstrate that he could be trusted

while on home incarceration pending trial, but Mattocks knowingly and repeatedly violated the

conditions of his release. Even while on home incarceration, he managed to return to the area in

which he allegedly possessed a firearm. Given Mattocks’ repeated firearm violations, apparent

involvement in a public shootout, and unwillingness to comply with court orders regarding his

conditions of release, the Court finds that he poses a danger to the community. This factor,

accordingly, weighs in favor of incarceration.




                                                 9
       In sum, based on the § 3142(g) factors, the Court finds by clear and convincing evidence

that “there is no condition or combination of conditions of release that will assure that” Mattocks

will not “pose a danger to the safety of any other person or the community.” § 3148(b)(2)(A).

C.     Whether Mattocks Would Abide by Conditions of Release.

       Even if the § 3142(g) factors did not weigh in favor of detention, the Court finds that

Mattocks is “unlikely to abide by any condition of combination of conditions of release.”

§ 3148(b)(2)(B). As explained, Mattocks violated the conditions of his release six times over

just four days, including two significant violations. And this was while Mattocks was on one of

the most restrictive forms of pretrial release: High Intensity Supervision with home

incarceration. Given this conduct, the Court finds Mattocks is unlikely to follow any

combination of pretrial release conditions.

       Because there is “clear and convincing evidence that” Mattocks violated conditions of his

release, and because, based on the factors in § 3142(g), there is no combination of conditions of

release that will assure that Mattocks does not pose a danger to the safety of the community—

and because it is unlikely that Mattocks would abide by any such conditions of release in any

event—the Court finds that § 3148(b) requires revocation of release pending trial.

                                         CONCLUSION

       For the reasons stated above, it is hereby ORDERED that AHMAAD UNIQUE

MATTOCKS shall be detained pending trial. Pursuant to 18 U.S.C. § 3142(i), Mattocks is

committed to the custody of the Attorney General for confinement in a corrections facility

separate, to the extent practicable, from persons awaiting or serving sentences or being held in

custody pending appeal; he shall be afforded reasonable opportunity for private consultation with

counsel; and on order of a court of the United States or on request of an attorney for the



                                                10
government, the person in charge of the corrections facility in which Mattocks is confined shall

deliver him to a United States marshal for the purpose of an appearance in connection with a

court proceeding.

       SO ORDERED.


                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge


Date: November 2, 2022




                                               11